Case 3:19-cv-01862-BAS-KSC Document 6 Filed 12/20/19 PageID.23 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10

11    JAMES RUTHERFORD,                            Case No. 19-cv-01862-BAS-KSC
12                                  Plaintiff,     ORDER REQUIRING PLAINTIFF
                                                   TO SHOW CAUSE FOR FAILING
13           v.                                    TO REQUEST ENTRY OF
                                                   DEFAULT
14    NSI SERVICES, LLC,
15                                Defendant.
16

17         On September 26, 2019, Plaintiff commenced this action against Defendants
18   Koral Capital LLC and NSI Services LLC (“NSI”) for violations of federal and state
19   disability law. (ECF No. 1.) Plaintiff voluntarily dismissed Defendant Koral Capital
20   LLC from the lawsuit on October 15, 2019. (ECF No. 3.) On October 17, 2019,
21   Plaintiff filed a Proof of Service of Summons for the remaining Defendant, NSI,
22   showing that the entity was served by substituted service. (ECF No. 5.)
23         The proof of service indicates that the process server attempted unsuccessfully
24   to personally serve NSI’s agent for service of process before leaving the summons
25   and complaint with a person in charge on October 8, 2019 and mailing copies of the
26   documents to the person to be served on October 9, 2019. (Id. at 1, 3.) Substituted
27   service was therefore completed on October 19, 2019. See Fed. R. Civ. P. 4(e)(1),
28   4(h)(1)(A) (plaintiff may serve an individual by any means authorized by the law of
                                                 –1–
                                                                                  19cv1166
Case 3:19-cv-01862-BAS-KSC Document 6 Filed 12/20/19 PageID.24 Page 2 of 2




 1   the state in which the district court sits, and service of most businesses by the same
 2   means); Cal. Civ. Proc. Code § 415.20(a) (service on a corporation can be completed
 3   by leaving a copy “with the person who is apparently in charge thereof, and by
 4   thereafter mailing a copy of the summons and complaint by first-class mail” and is
 5   deemed complete on the 10th day after the mailing); see also Falco v. Nissan N. Am.
 6   Inc., 987 F. Supp. 2d 1071, 1079 (C.D. Cal. 2013). Hence, NSI was required to file
 7   a response to the Complaint by November 12, 2019. See Fed. R. Civ. P. 12(a)(1) (a
 8   defendant must answer a complaint within 21 days after being served); see also Fed.
 9   R. Civ. P. 6(1)(C).
10         As of the date of this Order, NSI has not filed an answer or response to the
11   Complaint and Plaintiff has not requested entry of default as to NSI. Further, neither
12   party has moved for an extension of time for NSI to respond to the Complaint.
13         Therefore, the Court ORDERS Plaintiff to show cause, by January 2, 2020,
14   why this case should not be dismissed for Plaintiff’s failure to move for entry of
15   default as to NSI. Plaintiff may adequately show cause by requesting entry of default
16   as to NSI or by establishing good cause for an extension of time to do so. Plaintiff
17   is warned that failure to file a response to this OSC will result in the Court
18   dismissing Plaintiff’s action.
19         IT IS SO ORDERED.
20

21   DATED: December 20, 2019
22

23

24

25

26

27

28

                                              –2–
                                                                                   19cv1166
